internal_revenue_service p o box cincinnati oh date number date legend x name of organization y name of selection committee department of the treasury employer identification contact person - id number contact telephone number uil of the code and that itis classified as a private dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date with a postmark date of date our records indicate that x was recognized as exempt from federal_income_tax under sec_504 c foundation as defined in sec_509 your letter indicates that x will provide grants to individuals for travel study or education ta accomplish a goal that is meaningful to the grantee and to his her surrounding community after individuals are identified as potential grant recipients they are asked to provide information regarding their financial need as well as the proposed goal purpose of the grant qualified applicants would be children who have demonstrated a unique aptitude for or interest in a particular activity such as swimming dancing music or climbing determines that these children cannot afford lessons and further determines that such lessons would benefit the children by developing their talent increasing their self-esteem and encouraging productive activities outside of their schools then x may provide direct financial assistance to these children for the purpose of paying far the lessons x may leam of children who have exhibited talent in a particular area but cannot afford access to necessary facilities or equipment - in this event x may take steps to fund the availability of facilities or equipment for this group of children x also may learn that an educational trip is available for a particular group of children or young adults serve a significant educational purpose for the children and x determines that some of all of the children in the group cannot afford to pay for the trip x may provide financial assistance to these children for the purpose of participating in if x believes that the trip would if x the trip x_may learn that a particular child has shown significant and ongoing learning difficulties upon confirming these difficulties and upon making a determination that the child's family cannot pay for additional schooling or educational_assistance x may provide financial assistance to the family for the purpose of providing a special tutor for the child x will select volunteers called y who are individuals within the community who are in the best position to understand and address particular community needs including the needs of children and young adults these individuals will identify potential grantees collect information regarding potential grantees and make recommendation to x's board_of trustees x's board is made up of individuals who have significant and ongoing interest in promoting the well-being talents education and overall happiness of children and young adults x does not make any of the grants to family members or relatives of x's officers or trustees furthermore x_does not make any of the grants to any family members of the board_of selection or to any individuals that have a past or present business relationship with x’s officers or trustees after individuals are identified by the y as potential grant recipients they are asked to provide information to x regarding their level of financial need as well as the proposed goal purpose of the grant if an individual proposes a particular trip lesson or activity x makes an objective determination of the inherent educational and or community value of the proposed activity and its end result if x's board_of trustees determines that a particular grant and the resulting activities will have a significant positive and meaningful impact on the individual and the community and the individual has demonstrated legitimate financial need then x will make a grant to that individual under the terms of the grant the individual is only able to use the grant funds for the particular activity approved by x x may require any individual who receives a grant or family whose child receives a grant to produce one or more interim reports to x during the course of the designated activity x will have the discretion to require any individual who receives a grant to produce a summary report after the completion of the designated activity the summary report will require detailed explanations of the activities undertaken and how they enhanced the education talents or skills of the intended individual upon learning of any possible misuse of funds x will investigate such possible misuse for any situation where x is making periodic grant payments x will cease disbursement of additional funds during its investigation of possible misuse and will attempt to recover any funds that are ultimately determined to have been misused by the grant recipient or his her family where all grant funding has taken place at the onset of a trip or activity and x leams of misuse of funds x will take legal action to retrieve the funds awarded x agrees to maintain records that include the qualifications of potential grantees financial need intent to pursue approved activities the identification of the grantees and their families the amount and purpose of each grant all follow-up information received by x and all grantee reports and other follow-up data obtained in administering x's grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g section q of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nendiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 b1 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report of similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that its grant procedure includes an objective and nandiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance i ii based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that effective date your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 it is further conditioned on this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based the premise that no grants wil be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in section c b of the code the approval of your award program procedures herein effective date constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 g of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letier in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
